DETAILED ACTION
	This office action is in response to the communication filed on September 13, 2022. Claims 1-19 and 21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/22 and 11/10/22 are being considered by the examiner.

Response to Arguments
	Applicant's arguments filed on September 13, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Brown, Bhatt, and Lodhia do not teach or even suggest the amended features "predicting, by a computing device, a plurality of predicted queries, wherein each predicted query from the plurality of predicted queries is associated with a respective set of context parameters, wherein the respective set of context parameters include at least two of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination", “prefetching, by the computing device and based on the plurality of predicted queries, at least one predicted query answer”, and “storing, in a query answer cache of the computing device, the at least one predicted query answer, an indication of a predicted query associated with the at least one predicted query answer, and an indication of the respective set of context parameters associated with the predicted query associated with the at least one predicted query answer”, as disclosed in amended independent claim 1 and similarly disclosed in amended independent claims 10 and 19.

Examiner respectfully disagrees. The previously cited prior art alone and/or in combination with the newly cited prior art Weldemariam discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Brown in Paragraphs 130 and 131 discloses query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, which is predicting a plurality of predicted queries.
Brown in Paragraphs 101 and 102 discloses considering a range of conditions, such as context, related to queries for developing a clarity of aspects of the query, context of the query includes any portion of the query, the originator of the query, or other context.
Brown in Paragraphs 206, 208, and 213 discloses receiving query from the user and capturing current context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like, and in Paragraphs 63 and 317 discloses processing the steps by a computing device.

Therefore, Brown discloses "predicting, by a computing device, a plurality of predicted queries, wherein each query from the plurality of queries is associated with a respective set of context parameters, wherein the respective set of context parameters include at least two of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination".

Brown in Paragraphs 130, 131, 213, and 240 discloses query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, storing query, answer, and context information, which is prefetching based on the plurality of predicted queries at least one predicted query answer, and storing in a query answer cache the at least one predicted query answer, an indication of a predicted query associated with the at least one predicted query answer, and an indication of the respective set of context parameters associated with the query associated with the at least one query answer.
Therefore, Brown discloses “prefetching based on the plurality of predicted queries at least one predicted query answer” and “storing in a query answer cache the at least one predicted query answer, an indication of a predicted query associated with the at least one predicted query answer, and an indication of the respective set of context parameters associated with the query associated with the at least one query answer”.

Brown discloses query associated with a set of context parameters, but does not explicitly disclose predicted query associated with a set of context parameters, however, the newly cited Weldemariam reference discloses the feature.

Weldemariam in Paragraphs 12, 48, and 59-66 discloses search results based on predicted search query which considers user preference and context, context information including information about the user, such as state, access, time, usage, condition etc., including information on uses, time, and location, context data inferred by analyzing historical data, user profile, current and previous search activities, interactions etc.; which is predicted query and results being associated with a set of context parameters.

	Therefore, Weldemariam discloses predicted query and results/answers associated with a set of context parameters.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Brown, Bhat, and Weldemariam, to have combined Brown, Bhat, and Weldemariam. The motivation to combine Brown, Bhat, and Weldemariam would be to improve user query and search results by providing more complete and accurate search results based on predicted search query that considers user context.
  
For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub 2019/0042988) in view of Bhat (US Pub 2016/0070790) and in further view of Weldemariam (US Pub 2020/0159795).


With respect to claim 1, Brown discloses a method comprising:
predicting, by a computing device, a plurality of predicted queries, wherein each predicted query from the plurality of predicted queries is associated with a respective set of context parameters, wherein the respective set of context parameters include at least two of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination (Brown: Paragraphs 130 and 131 – query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, which is predicting a plurality of predicted queries; Paragraphs 101 and 102 - considering a range of conditions, such as context, related to queries for developing a clarity of aspects of the query, context of the query includes any portion of the query, the originator of the query, or other context; Paragraphs 206, 208, and 213 – receiving query from the user and capturing current context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like; Paragraphs 63 and 317 - processing steps by a computing device; here Brown discloses query associated with context parameters, but does not explicitly disclose predicted query associated with context parameters, however, the Weldemariam reference discloses the feature, as discussed below);
prefetching, by the computing device and based on the plurality of predicted queries, at least one predicted query answer (Brown: Paragraphs 130, 131, and 213 – query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, storing query, answer, and context information);
storing, in a query answer cache of the computing device, the at least one predicted query answer, an indication of a predicted query associated with the at least one predicted query answer, and an indication of the respective set of context parameters associated with the predicted query associated with the at least one predicted query answer (Brown: Paragraphs 130, 131, 213, and 240 – storing predicted query, answer, and context information in a cache; Paragraphs 206, 208, and 213 – capturing query context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like; Paragraphs 252 and 253 – answer adjusted based on a context of question or query, context based answering);
receiving, by the computing device, a user input (Brown: Paragraphs 130 and 159 – receiving query text input from a user);
determining, by the computing device and based at least in part on the user input, at least one text query (Brown: Paragraphs 159 and 208 – receiving a text query based on user input and determining context of the query);
responsive to determining the at least one text query, generating, by the computing device, one or more context parameters associated with the at least one text query (Brown: Paragraphs 206, 208, and 213 – receiving query from the user and capturing current context parameters such as location, timing of the query, role/identity of the user, historical data etc.);
querying, by the computing device and based on the at least one text query and the one or more context parameters, the query answer cache to generate a query result (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user); and 
outputting, by the computing device, an indication of the query answer (Brown: Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Figures 18 and 19 – results display in response to user query).
Brown discloses answering query requests using a query cache for at least one text query and one or more context parameters, wherein the query answer cache includes a plurality of predicted queries and query answers, and further discloses each query answer from a plurality of query answers is associated with a respective text query and a respective set of context parameters, however, Brown does not explicitly disclose:
determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query;
responsive to determining that the query answer cache includes the query answer, determining that the query result is the query answer;
The Bhat reference discloses determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query, responsive to determining that the query answer cache does not include the query answer: sending, from the computing device to a remote computing system, an indication of the at least one text query, and receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system (Bhat: Paragraphs 5 and 54 – retrieving local search results from a cache, in response to user query searching local cache for results that match the user query and providing the result, if desired query results are not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown and Bhat, to have combined Brown and Bhat. The motivation to combine Brown and Bhat would be to provide a more successful search results in response to a user query by pivoting from a set of local search results to a deeper full server search (Bhat: Paragraph 5).
Brown discloses queries associated with a respective set of context parameters, however, Brown and Bhat do not explicitly disclose: 
predicted query associated with a set of context parameters;
The Weldemariam reference discloses predicted query associated with a set of context parameters (Weldemariam: Paragraphs 12, 48, and 59-66 – search results based on predicted search query which considers user preference and context, context information includes information about the user, such as state, access, time, usage, condition etc., context information includes uses, time, and location, context data inferred by analyzing historical data, user profile, current and previous search activities, interactions etc.; which is predicted query and results being associated with a set of context parameters; Paragraphs 39, 108, and 119 – determining predicted search based on buffering and storing information related to previous search, using stored profile information including user preference and context information to generate future search, predicting context).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, and Weldemariam, to have combined Brown, Bhat, and Weldemariam. The motivation to combine Brown, Bhat, and Weldemariam would be to improve user query and search results by providing more complete and accurate search results based on predicted search query that considers user context (Weldemariam: Paragraph 12).

With respect to claim 2, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 21, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more global query answers generated using global query data, wherein global query data are collected from a plurality of computing devices (Brown: Paragraphs 88, 196, and 255 – in response to a query referencing information from a global ontology/knowledge layer in a world model by mapping terms in the query; Paragraphs 50 and 173 – a map of databases organized to answer questions, ingesting questions over multiple databases, world model used for querying and mapping external data sources for access).

With respect to claim 3, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 21, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more local query answers generated using local query data, wherein local query data are collected from the computing device (Bhat: Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query submitted in a local device from cache storage in a remote server if the information is not found in the local cache of the user device).

With respect to claim 4, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 21, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more predicted query answers generated using a prediction model, wherein the prediction model is trained using local query data collected from the computing device (Brown: Paragraphs 130 and 131 – predictive query cache, determine what types of questions a user might ask in the future; Paragraph 189 – training predictive models to recommend query topics).

With respect to claim 5, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 1, wherein receiving the user input further comprises:
receiving spoken audio data from a head unit of a vehicle, wherein the spoken audio data is detected via a microphone of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 6, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 5, wherein the computing device is a mobile computing device connected to the head unit of the vehicle, and wherein and the spoken audio data is sent to the mobile computing device from the head unit (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 7, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 1, wherein receiving the user input further comprises:
receiving tactile input from a head unit of a vehicle, wherein the tactile input is detected via a touch sensitive screen of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle).

With respect to claim 8, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 1, further comprising:
executing, by the computing device, an assistance application, wherein the assistance application generates the one or more context parameters and queries the query answer cache (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user);
predicting, by the computing device, future usage of the assistance application, wherein the future usage includes one or more queries predicted to be received by the assistance application and a time range during which the assistance application is predicted to receive at least one of the one or more queries (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, a request time frame define by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
periodically updating, by the computing device and based on the predicted future usage of the assistance application, the query answer cache (Bhat: Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in local cache).

With respect to claim 10, Brown discloses a computing device, comprising:
at least one processor (Brown: Paragraph 63 – processor); and
at least one computer-readable storage device storing instructions that, when executed by the at least one processor (Brown: Paragraphs 63 and 303 – instructions executed by processor), cause the at least one processor to:
predict, by a computing device, a plurality of predicted queries, wherein each predicted query from the plurality of predicted queries is associated with a respective set of context parameters, wherein the respective set of context parameters include at least two of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination (Brown: Paragraphs 130 and 131 – query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, which is predicting a plurality of predicted queries; Paragraphs 101 and 102 - considering a range of conditions, such as context, related to queries for developing a clarity of aspects of the query, context of the query includes any portion of the query, the originator of the query, or other context; Paragraphs 206, 208, and 213 – receiving query from the user and capturing current context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like; Paragraphs 63 and 317 - processing steps by a computing device; here Brown discloses query associated with context parameters, but does not explicitly disclose predicted query associated with context parameters, however, the Weldemariam reference discloses the feature, as discussed below);
prefetch, by the computing device and based on the plurality of predicted queries, at least one predicted query answer (Brown: Paragraphs 130, 131, and 213 – query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, storing query, answer, and context information);
store, in a query answer cache of the computing device, the at least one predicted query answer, an indication of a predicted query associated with the at least one predicted query answer, and an indication of the respective set of context parameters associated with the predicted query associated with the at least one predicted query answer (Brown: Paragraphs 130, 131, 213, and 240 – storing predicted query, answer, and context information in a cache; Paragraphs 206, 208, and 213 – capturing query context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like; Paragraphs 252 and 253 – answer adjusted based on a context of question or query, context based answering);
receive a user input (Brown: Paragraphs 130 and 159 – receiving query text input from a user);
determine at least one text query based at least in part on the user input (Brown: Paragraphs 159 and 208 – receiving a text query based on user input and determining context of the query);
responsive to determining the at least one text query, generate one or more context parameters associated with the at least one text query (Brown: Paragraphs 206, 208, and 213 – receiving query from the user and capturing context parameters such as location, timing of the query, role/identity of the user, historical data etc.);
query the query answer cache of the computing device to generate a query result based on the at least one text query and the one or more context parameters (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user); and
output an indication of the query answer (Brown: Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Figures 18 and 19 – results display in response to user query).
Brown discloses answering query requests using a query cache for at least one text query and one or more context parameters, wherein the query answer cache includes a plurality of predicted query answers, wherein each predicted query answer from the plurality of predicted query answers is associated with a respective text query and a respective set of context parameters (Brown: Paragraphs 130 and 131 – predictive functionality provides predictive analytics for determining what types of questions a user may ask in the future to have this information ready for quick access even in offline situation, allowing response to user requests by answering based on caching and predictive query cache; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user), however, Brown does not explicitly disclose:
determine, based on the query result, whether the query answer cache includes a query answer for the at least one text query based on the query result;
responsive to determining that the query answer cache does include the query answer, determine that the query result is the query answer;
responsive to determining that the query answer cache does not include the query answer:
send, from the computing device to a remote computing system, an indication of the at least one text query; and
receive, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system;
The Bhat reference discloses determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query based on the query result, responsive to determining that the query answer cache does include the query answer, determining that the query result is the query answer, responsive to determining that the query answer cache does not include the query answer: send, from the computing device to a remote computing system, an indication of the at least one text query, and receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system (Bhat: Paragraphs 5 and 54 – retrieving local search results from a cache, in response to user query searching local cache for results that match the user query and providing the result, if desired query results are not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown and Bhat, to have combined Brown and Bhat. The motivation to combine Brown and Bhat would be to provide a more successful search results in response to a user query by pivoting from a set of local search results to a deeper full server search (Bhat: Paragraph 5).
Brown discloses queries associated with a respective set of context parameters, however, Brown and Bhat do not explicitly disclose: 
predicted query associated with a set of context parameters;
The Weldemariam reference discloses predicted query associated with a set of context parameters (Weldemariam: Paragraphs 12, 48, and 59-66 – search results based on predicted search query which considers user preference and context, context information includes information about the user, such as state, access, time, usage, condition etc., context information includes uses, time, and location, context data inferred by analyzing historical data, user profile, current and previous search activities, interactions etc.; which is predicted query and results being associated with a set of context parameters; Paragraphs 39, 108, and 119 – determining predicted search based on buffering and storing information related to previous search, using stored profile information including user preference and context information to generate future search, predicting context).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, and Weldemariam, to have combined Brown, Bhat, and Weldemariam. The motivation to combine Brown, Bhat, and Weldemariam would be to improve user query and search results by providing more complete and accurate search results based on predicted search query that considers user context (Weldemariam: Paragraph 12).

With respect to claim 11, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 10, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more global query answers generated using global query data, wherein global query data are collected from a plurality of computing devices (Brown: Paragraphs 88, 196, and 255 – in response to a query referencing information from a global ontology/knowledge layer in a world model by mapping terms in the query; Paragraphs 50 and 173 – a map of databases organized to answer questions, ingesting questions over multiple databases, world model used for querying and mapping external data sources for access).

With respect to claim 12, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 10, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more local query answers generated using local query data, wherein local query data are collected from the computing device (Bhat: Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query submitted in a local device from cache storage in a remote server if the information is not found in the local cache of the user device).

With respect to claim 13, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 10, wherein the query answer retrieved from the query answer cache of the remote computing system comprises one or more predicted query answers generated using a prediction model, wherein the prediction model is trained using local query data collected from the computing device (Brown: Paragraphs 130 and 131 – predictive query cache, determine what types of questions a user might ask in the future; Paragraph 189 – training predictive models to recommend query topics).

With respect to claim 14, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 10, wherein the user input comprises spoken audio data, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
receive the spoken audio data from a head unit of a vehicle, wherein the spoken audio data is detected via a microphone of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 15, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 14, wherein the computing device comprises a mobile computing device connected to the head unit of the vehicle, and wherein and the spoken audio data is sent to the mobile computing device from the head unit (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle; Paragraphs 115, 206, and 215 – voice service including text to speech, text spoken or relayed back to user, providing responses to question specific to words recognized in a spoken query, providing response to a user driving a vehicle).

With respect to claim 16, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 10, wherein the user input comprises tactile input, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
receive tactile input from a head unit of a vehicle, wherein the tactile input is detected via a touch sensitive screen of the vehicle (Brown: Paragraphs 48 and 73 – client device including microphone and/or speaker and a display such as touchscreen; Paragraphs 179, 209, and 213 – touch interface for input/output of query, query performed by a device located with a user, such as a vehicle).

With respect to claim 17, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 10, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
execute, by the computing device, an assistance application, wherein the assistance application generates the one or more context parameters and queries the query answer cache (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user);
predict, by the computing device, future usage of the assistance application, wherein the future usage includes one or more queries predicted to be received by the assistance application and a time range during which the assistance application is predicated to receive at least one of the one or more queries (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, a request time frame define by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
periodically update, by the computing device and based on the predicted future usage of the assistance application, the query answer cache (Bhat: Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries).

With respect to claim 19, Brown discloses a computer-readable storage device storing instructions that, when executed, cause at least one processor (Brown: Paragraphs 63 and 303 – instructions executed by processor) of a computing device to:
predict, by a computing device, a plurality of predicted queries, wherein each predicted query from the plurality of predicted queries is associated with a respective set of context parameters, wherein the respective set of context parameters include at least two of a current time, a current location, a current user of the computing device, a set of historical user queries, a set of historical user behaviors, and a predicted destination (Brown: Paragraphs 130 and 131 – query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, which is predicting a plurality of predicted queries; Paragraphs 101 and 102 - considering a range of conditions, such as context, related to queries for developing a clarity of aspects of the query, context of the query includes any portion of the query, the originator of the query, or other context; Paragraphs 206, 208, and 213 – receiving query from the user and capturing current context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like; Paragraphs 63 and 317 - processing steps by a computing device; here Brown discloses query associated with context parameters, but does not explicitly disclose predicted query associated with context parameters, however, the Weldemariam reference discloses the feature, as discussed below);
prefetch, by the computing device and based on the plurality of predicted queries, at least one predicted query answer (Brown: Paragraphs 130, 131, and 213 – query module monitoring usage for determining what type of questions a user may ask in the future and having this information ready for quick access by caching in predictive query cache, storing query, answer, and context information);
store, in a query answer cache of the computing device, the at least one predicted query answer, an indication of a predicted query associated with the at least one predicted query answer, and an indication of the respective set of context parameters associated with the predicted query associated with the at least one predicted query answer (Brown: Paragraphs 130, 131, 213, and 240 – storing predicted query, answer, and context information in a cache; Paragraphs 206, 208, and 213 – capturing query context parameters including location, timing of the query, role of the user, identity of the user, historical data and the like; Paragraphs 252 and 253 – answer adjusted based on a context of question or query, context based answering);
receive a user input (Brown: Paragraphs 130 and 159 – receiving query text input from a user);
determine, based at least in part on the user input, at least one text query (Brown: Paragraphs 159 and 208 – receiving a text query based on user input and determining context of the query);
responsive to determining the at least one text query, generate, one or more context parameters associated with the at least one text query (Brown: Paragraphs 206, 208, and 213 – receiving query from the user and capturing context parameters such as location, timing of the query, role/identity of the user, historical data etc.);
query, based on the at least one text query and the one or more context parameters, the query answer cache of the computing device to generate a query result (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user); and
output an indication of the query answer (Brown: Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Figures 18 and 19 – results display in response to user query).
Brown discloses answering query requests using a query cache for at least one text query and one or more context parameters, wherein the query answer cache includes a plurality of predicted query answers, wherein each predicted query answer from the plurality of predicted query answers is associated with a respective text query and a respective set of context parameters (Brown: Paragraphs 130 and 131 – predictive functionality provides predictive analytics for determining what types of questions a user may ask in the future to have this information ready for quick access even in offline situation, allowing response to user requests by answering based on caching and predictive query cache; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user), however, Brown does not explicitly disclose:
determine, based on the query result, whether the query answer cache includes a query answer for the at least one text query;
responsive to determining that the query answer cache does include the query answer, determine that the query result is the query answer;
responsive to determining that the query answer cache does not include the query answer:
send, from the computing device to a remote computing system, an indication of the at least one text query; and
receive, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system;
The Bhat reference discloses determining, based on the query result, whether the query answer cache includes a query answer for the at least one text query based on the query result, responsive to determining that the query answer cache does include the query answer, determining that the query result is the query answer, responsive to determining that the query answer cache does not include the query answer: send, from the computing device to a remote computing system, an indication of the at least one text query, and receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system (Bhat: Paragraphs 5 and 54 – retrieving local search results from a cache, in response to user query searching local cache for results that match the user query and providing the result, if desired query results are not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown and Bhat, to have combined Brown and Bhat. The motivation to combine Brown and Bhat would be to provide a more successful search results in response to a user query by pivoting from a set of local search results to a deeper full server search (Bhat: Paragraph 5).
Brown discloses queries associated with a respective set of context parameters, however, Brown and Bhat do not explicitly disclose: 
predicted query associated with a set of context parameters;
The Weldemariam reference discloses predicted query associated with a set of context parameters (Weldemariam: Paragraphs 12, 48, and 59-66 – search results based on predicted search query which considers user preference and context, context information includes information about the user, such as state, access, time, usage, condition etc., context information includes uses, time, and location, context data inferred by analyzing historical data, user profile, current and previous search activities, interactions etc.; which is predicted query and results being associated with a set of context parameters; Paragraphs 39, 108, and 119 – determining predicted search based on buffering and storing information related to previous search, using stored profile information including user preference and context information to generate future search, predicting context).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, and Weldemariam, to have combined Brown, Bhat, and Weldemariam. The motivation to combine Brown, Bhat, and Weldemariam would be to improve user query and search results by providing more complete and accurate search results based on predicted search query that considers user context (Weldemariam: Paragraph 12).

With respect to claim 21, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 1, further comprising:
responsive to determining that the query answer cache does not include the query answer (Bhat: Paragraphs 5 and 54 – retrieving local search results from a cache, in response to user query searching local cache for results that match the user query and providing the result, if desired query results are not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device):
sending, from the computing device to a remote computing system, an indication of the at least one text query and an indication of the one or more context parameters (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Bhat: Paragraphs 5 and 54 – retrieving local search results from a cache, in response to user query searching local cache for results that match the user query and providing the result, if desired query results are not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device; Weldemariam: Paragraphs 12, 48, and 59-66 – search results based on predicted search query which considers user preference and context); and
receiving, from the remote computing system, an indication of the query answer, wherein the query answer is retrieved from a query answer cache of the remote computing system, wherein the query answer cache includes a plurality of predicted query answers for the computing device, wherein each predicted query answer from the plurality of predicted query answers is associated with a respective text query and a respective set of context parameters (Brown: Paragraphs 130 and 131 – answer questions received from a user by querying a query cache for answers; Paragraph 213 – receiving a query from a user, capturing context of the query including various parameters, identifying a response to the query and delivering to the user; Bhat: Paragraphs 5 and 54 – retrieving local search results from a cache, in response to user query searching local cache for results that match the user query and providing the result, if desired query results are not present in a locally stored results in a local cache, retrieving results from a remote server; Paragraphs 25, 37, and 57 – retrieving cached information in response to a user query from cache storage in a remote server if the information is not found in the local cache of the user device; Weldemariam: Paragraphs 12, 48, and 59-66 – search results based on predicted search query which considers user preference and context).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub 2019/0042988) in view of Bhat (US Pub 2016/0070790) in view of Weldemariam (US Pub 2020/0159795) and in further view of Lodhia (US Pub 2020/0145310).

With respect to claim 9, Brown in view of Bhat and in further view of Weldemariam discloses the method of claim 8, further comprising:
predicting, by the computing device and based on the predicted future usage of the assistance application, a network connectivity state of the computing device (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
determining, by the computing device and based on the time range, whether the predicted network connectivity state is indicative of the computing device having network connectivity (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed; here Brown and Bhat discloses determining and predicting based on a time range and providing online and offline access, but does not explicitly disclose determining, whether the predicted network connectivity state is indicative of the computing device having network connectivity, however, the Lodhia reference discloses the feature, as discussed below),
wherein the query answer cache is updated to include the one or more queries predicted to be received by the assistance application and corresponding answers to the one or more queries in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, and have the information ready for quick access even in offline situations by caching and predictive query cache; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions; Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries; Here Brown and Bhat discloses updating query answer cache to include answers for queries predicted to be received based on a determination, but does not explicitly disclose wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range, however, the Lodhia reference discloses the features, as discussed below).
Brown and Bhat discloses determining based on a time range and updating query answer cache based on a prediction, however, Brown, Bhat, and Weldemariam do not explicitly disclose:
determining, whether the predicted network connectivity state is indicative of the computing device having network connectivity,
wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range.
The Lodhia reference discloses determining, whether a predicted network connectivity state is indicative of the computing device having network connectivity, wherein a cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during a time range. (Lodhia: Paragraphs 5-6 and 38 – retrieve results from a remote server to a local cache based upon identified network latency, determine an expected latency of a network connection of the user device with a remote server during a period of time, predicting an expected future latency based upon measured latency values, based upon the expected latency retrieving results from a server and aggregating with the results in the local cache; Paragraphs 20and 47 – network connection timing out due to high latency, network connection broken due to high latency).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, Weldemariam, and Lodhia, to have combined Brown, Bhat, Weldemariam, and Lodhia. The motivation to combine Brown, Bhat, Weldemariam, and Lodhia would be to maintain a positive user experience by retrieving suggested results from a server based on expected future network latency (Lodhia; Paragraphs 3 and 5).

With respect to claim 18, Brown in view of Bhat and in further view of Weldemariam discloses the computing device of claim 17, wherein the instructions stored on the at least one computer-readable storage device further cause the at least one processor to:
predict, by the computing device and based on the predicted future usage of the assistance application, network connectivity state of the computing device (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed); and
determine, by the computing device and based on the time range, whether a predicted network connectivity state is indicative of the computing device having network connectivity (Brown: Paragraphs 66 and 111 – user’s use of resources needed during a specified time period, referencing time of an event that happened; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, answering questions using predictive query cache, providing quick access in online and even in offline situations, a request time frame defined by user preferences; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions, calculating the time since information was accessed; Here Brown and Bhat discloses determining and predicting based on a time range and providing online and offline access, but does not explicitly disclose determining, whether the predicted network connectivity state is indicative of the computing device having network connectivity, however, the Lodhia reference discloses the feature, as discussed below), 
wherein the query answer cache is updated to include the one or more queries predicted to be received by the assistance application and corresponding answers to the one or more queries in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during a time range (Brown: Paragraphs 51 and 53 – AI agent system provides assistance with user requests and taking actions based on the requests, receives queries or requests from user and responds by obtaining answers to queries; Paragraphs 130-132 – predict system usage and determine what type of questions a user may ask in the future, and have the information ready for quick access even in offline situations by caching and predictive query cache; Bhat: Paragraphs 63 and 64 – predicting user’s future action based on prior actions; Paragraphs 38, 40, and 54 – periodically updating data store based on newly received information, data stored in a cache used to answer user queries; Here Brown and Bhat discloses updating query answer cache to include answers for queries predicted to be received based on a determination, but does not explicitly disclose wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range, however, the Lodhia reference discloses the features, as discussed below).
Brown and Bhat discloses determining based on a time range and updating query answer cache based on a prediction, however, Brown, Bhat, and Weldemariam do not explicitly disclose:
determine, whether the predicted network connectivity state is indicative of the computing device having network connectivity,
wherein the cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during the time range.
The Lodhia reference discloses determining, whether a predicted network connectivity state is indicative of the computing device having network connectivity, wherein a cache is updated in response to determining that the predicted network connectivity state is indicative of the computing device not having network connectivity during a time range. (Lodhia: Paragraphs 5-6 and 38 – retrieve results from a remote server to a local cache based upon identified network latency, determine an expected latency of a network connection of the user device with a remote server during a period of time, predicting an expected future latency based upon measured latency values, based upon the expected latency retrieving results from a server and aggregating with the results in the local cache; Paragraphs 20and 47 – network connection timing out due to high latency, network connection broken due to high latency).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Brown, Bhat, Weldemariam, and Lodhia, to have combined Brown, Bhat, Weldemariam, and Lodhia. The motivation to combine Brown, Bhat, Weldemariam, and Lodhia would be to maintain a positive user experience by retrieving suggested results from a server based on expected future network latency (Lodhia; Paragraphs 3 and 5).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
December 14, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164